Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
 Allowance
Claims 21-25,27,29-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 39 and 40 were previously allowed and claims 21 and 30 have been amended (to a include a narrowed scope) to overcome the prior art. 
The prior art fails to show or fairly suggest a plastic glazing of a window of a vehicle having a light feature and method of manufacturing the plastic glazing comprising a first vehicle window glazing component forming a clear transparent portion of the plastic glazing; a second vehicle window glazing component molded onto the first vehicle window glazing component, forming a colored portion of the plastic glazing, either translucent or opaque; a light unit configured to produce light for the light feature and emit light through a first portion of one or more of the first vehicle window glazing component and the second vehicle window glazing component, the light unit being integrated with at least one of the first vehicle window glazing component and the second vehicle window glazing component; and the plastic glazing further comprising a light guide configured to receive the light from the light unit, wherein the light guide is configured to deliver the light to an end thereof to provide the light feature internally within the vehicle; and the light unit further configured to direct the light for the light feature through or from at least one of the first vehicle window glazing component and the second vehicle window glazing component, wherein the plastic glazing is of one-piece molded plastic construction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875